Earl Warren: Number 56, Pennsylvania Railroad Company and Brotherhood of Railroad Trainmen, Petitioners, versus N. P. Rychlik. Mr. Spindelman.
Norman M. Spindelman: Thank you sir. Mr. Chief Justice, and may it please the Court. At the outset of my argument today, I would like to clarify a question asked yesterday. The question was put concerning Appendix F to respondent's brief which is correspondence dealing with UROC's attempt to get a seat on the Board. Now this appendix was inserted only for one reason and that was to show how complete the control of the qualified organizations is if qualifying for a seat on the Board is the exclusively way in which “national in scope” status can be obtained. Now, Rychlik not UROC is the respondent in this case. And whatever action was taken by UROC to get a seat on the Board has nothing whatsoever to do with Rychlik's right to hold his job if he belongs to a “national in scope” union. Now just because coincidentally a union must be among other things “national in scope” to get a seat on the Board does not mean that qualifying for such a seat is the exclusive way that “national in scope” status can be obtained. That it is not the exclusively way is convincingly demonstrated by past authority and by reading of the Act. In 1939, the Railroad Retirement Board published regulations which concerned the meaning of the phrase “national in scope” as it was used in the Railroad Retirement Act. Those regulations are very specific that Section 3, First (f) qualifying for a seat on the Board is not the exclusive way in which “national in scope” status can be obtained. Now in addition, expert authority also agrees with this contention. There was a special board of adjustment convened to decide whether the Railroad Industrial Union which is a union organized in the State of Maryland was a “national in scope” organization. Now this special board of adjustment on which experts said decided that this union was not a “national in scope” union. But in coming to that determination, this board examined that many, many other criteria besides the fact that this union had not qualified for a seat on the Board. They made a very exhaustive determination of their size, their stationary, whether their officers were full or part time, how many organizers they had in the field, how many locals they had organized, and many, many other factors. Now in addition, Court authority also confirms that this -- that getting a seat on the Board is not the exclusive way in which “national in scope” status can be obtained. For example, this Court as a manner of fact assumed in Order of Railway conductors versus Swan, that the Railroad Yardmasters of America was a national labor organization despite the fact that that organization at that time did not have any members on the Adjustment Board. Now in addition, a reading of the Act makes very clear that the terms of the statutes must be changed. The wording of the statute must be changed to a great extent if this interpretation is to apply. Now, I refer the Court --
Speaker: Which case was that that you spoke of just now that had --
Norman M. Spindelman: Order of Railway Conductors versus Swan.The Court in its statement of the facts stated that the Railroad Yardmasters of America was a “national in scope” or was a national labor organization despite the fact that it had no seat on the board. That was specifically mentioned in the facts. I can read that quote if --
Speaker: No. That's all right. I just want to know what the --
Speaker: What the --
Norman M. Spindelman: The 329 U.S.520.
Speaker: Well, how -- how was it using it, as a member of the board?
Norman M. Spindelman: No. Well, the question in that -- in that case was a question which is not at all involved in this case. They're not similar. But in the statement of facts, Mr. Justice Murphy speaking for the Court stated that the contention that was presented by the other side is contradicted by the Railroad Yardmasters of America, a national labor organization and that organization has failed to place a representative on any one of the four divisions. In other words, it had no representatives on the board but you still refer to it as a national labor organization under the terms of the Railway Labor Act
Speaker: Was the point up in that case?
Norman M. Spindelman: No. The question was not up in the case. The Seventh Circuit specifically stated that Section 3, First (f) getting a seat on the Board was not the exclusive way in which “national in scope” status could be obtained. And they stated that in UROC versus Pennsylvania Railroad. That was a specific statement by the Court that came to that conclusion.
Speaker: That procedure that you're referring to is not (Inaudible) whether representation on the Board, whether the union is to qualify as an elector.
Norman M. Spindelman: That is correct. Now as I said before --
Felix Frankfurter: Qualified as an elector must be of “national in scope”?
Norman M. Spindelman: That I agree but the other side of the coin doesn't necessarily hold.
Felix Frankfurter: You mean -- that was meant to be a --
Norman M. Spindelman: Among --
Felix Frankfurter: (Inaudible) suggestion for the supporting suggestion?
Norman M. Spindelman: Among other things, it must be “national in scope” but because that is so, does not mean that to be “national in scope” it must qualify to take that coin and reverse it. Now the emphasis of the petitioner is not on the legal or moral justification of making these wholesale of changes in the statute to reach this interpretation. The emphasis instead is on chaos, confusion and uncertainty. As a matter of fact Mr. Kaiser used practically those words to start his argument. Now --
Speaker: Would the board that wants to be a “national in scope”, would it have any other way do you say to determine itself whether it could be –-
Norman M. Spindelman: Yes.
Speaker: -- in this scope?
Norman M. Spindelman: Yes. I say that this organization could --
Speaker: I – I understand that you said that so far as the members are concern that that isn't decisive with him because he – he can't make the union become “national in scope”?
Norman M. Spindelman: That's right.
Speaker: But you say the union itself can in some other way become “national in scope”? Be determined?
Norman M. Spindelman: Of course --
Speaker: Could it be determined to be an elector?
Norman M. Spindelman: No. It could not be determined to be an elector in any other manner. I think the statute is exclusive on that point. But I do believe that the national -- that the union, all of the question is not presented by this case because the employee is involved rather than union. I do believe that the union also could qualify, could become “national in scope” rather in another manner. In other words, by suppose for example that the union brought a declaratory judgment action, I think in that case. And of course that's not an issue here, I realized. But I think in that case, by applying the Secretary of Labor's definition, the Court might proceed. And whether they would have jurisdiction in that particular case or not, I do not know. I mean, I'm not reaching any -- any point on that. Now as I just said, the emphasis of the petitioner is on this chaos, confusion and uncertainty in the field. At the outset, I think the Court should recognize that whatever chaos and confusion and uncertainty comes into the field because of judicial review is caused by the actions of the petitioners themselves. In other words, had the petitioners set up a truly impartial board to hear this union shout disputes, this case would not be before this Court now. So, it is their own action in attempting to entrench themselves firmly and finely that causes judicial review and causes the very chaos and confusion if there is any chaos and confusion which they are complaining about. Now further, we think that there will be no chaos and confusion. Yesterday, I explained to the Court, I hoped, that the Secretary of Labor's definition was what Congress intended to incorporate in the expanded language which it used. Now, by use of the Secretary of Labor's definition which he made in two cases before the Union Shop Amendment was passed and then consolidated in the third case which was after the Union Shop Amendment was passed. In other words, he put it in formal terms of a definition in the third case but he had mentioned the same factors in the previous two. In terms of this definition, we have certainty for everyone in the field. We have here a definite guide which the employee can examine and he can tell just exactly where he stands if he wishes to join another union. He can tell exactly how long he must double head in order to achieve his job if he wants to join another union by finding out what the plans of this union are and so on and so forth. He doesn't have to double head for an indefinite period of time until a three-man board convenes which has never convened to decide what “national in scope” means. That's a number --
William J. Brennan, Jr.: Well, couldn't you have different determinations by different courts if you had different cases of different employees?
Norman M. Spindelman: No. That's of course always possible. But in light of the Secretary's definition --
William J. Brennan, Jr.: Well what -- what's controlling about the Secretary's definition upon either the employee or the District Court?
Norman M. Spindelman: Well, I think it's controlling -- if this Court for example were to say that Congress intended to incorporate the Secretary's definition, of course that would be controlling upon the lower court.
William J. Brennan, Jr.: Are you arguing that Congress did so intend?
Norman M. Spindelman: I am arguing that Congress did so intend. That is not necessary actually for the determination of the basic issue involved here but I'm saying it would clarify the issue because I think Congress actually did intend that as it is shown by their expanded language. With this definition, spurious litigation by small unions would be discouraged because of the fact that they know that they could not qualify. And even without the definition, spurious litigation I think would be discouraged because the term means according to the Secretary of Labor, the term is not used as a term of art, its term -- it's used in it's generally, commonly, accepted meaning. And as this Court held -- has held in the past, the term national labor -- or national or international labor organization was used in the Taft-Hartley Act and it's commonly accepted sense and not in its technical meaning that was applied before a decision on National Labor Relations Board versus Highland Park Manufacturing Company. And in addition to that, the minority opinion was based up on the fact that the National Labor Relations Board had held that it was a term of art. And therefore, this Court should not change that determination. In our field therefore, both majority and minority would agree that it was a generally accepted meaning which controls because here, the Secretary of Labor who was the administrative official-in-charge with this section of the Act has specifically held that this is not a term of art but is used in its generally accepted meaning, in other words under both majority and minority of the Highland Park decision. It's that meaning which is the meaning used in the Act. So therefore, to answer your question Mr. Justice Brennan, even if we do not incorporate the Secretary of Labor's definition into the act, we still have the generally accepted meaning which would guide the courts.
William J. Brennan, Jr.: Well, is it a generally accepted meaning for example if the “national in scope”, the members of the union must be of several employees rather than of a single employer?
Norman M. Spindelman: Yes, definitely. That was one of the part --
William J. Brennan, Jr.: What about -- what about unions for example in other industries like the long lines union or the telephone system?
Norman M. Spindelman: I think again, a comparison would definitely be drawn to these other fields and --
William J. Brennan, Jr.: Well you -- do you suggest that it's commonly understood only in the railroads?
Norman M. Spindelman: No. I mean commonly understood in any field.
William J. Brennan, Jr.: Well what about the --
Norman M. Spindelman: What would the laymen think was “national in scope” under these circumstances?
William J. Brennan, Jr.: Well what about the long lines union and the telephone industry?
Norman M. Spindelman: I don't know anything about it.
William J. Brennan, Jr.: Well as I understand it, that union is made up only of employees of the companies as a Bell System.
Norman M. Spindelman: You mean as one system? Of course you have a very particularized situation in the telephone industry because most of your systems do belong to the Bell Corporation which is spread in several states. Of course that might be a point of confusion for example as to the Pennsylvania Railroad here which also goes in to several states and is a very large system. And for example if you have a very large contract on the Pennsylvania Railroad which had 50,000 or 60,000 members covered by that contract in several states, I suppose it would be very difficult to argue that such a union was not in a generally accepted sense.
William J. Brennan, Jr.: It does not make it rather difficult to argue that there's any ordinarily, commonly, accepted --
Norman M. Spindelman: No.
William J. Brennan, Jr.: -- idea about a union now?
Norman M. Spindelman: I don't think so not if you go back to what the term actually means. I admit that there may be a discrepancy in that particular limited situation but generally, I think “national in scope” would mean organized in several states. It would mean the very characteristics which the Secretary of Labor has pointed out.
William J. Brennan, Jr.: Except that one of those characteristics, didn't you tell us was that the employees -- the union members must be employees of many employers.
Norman M. Spindelman: Well, of several.
William J. Brennan, Jr.: Of several employers?
Norman M. Spindelman: Yes. That is one of the criteria which the Secretary has brought in. I think the reason that that was brought in actually is in view of the history of the Act. I think the term “national in scope” was originally used to distinguish between company unions which at that time were very prevalent in the Railway Labor industry and the organized brotherhoods which had to do something that feed the influence of these company unions and therefore incorporated this term and incorporated Section 3, First (f) into the Act for that reason probably, originally.
William J. Brennan, Jr.: (Inaudible)
Norman M. Spindelman: I'm sorry.
William J. Brennan, Jr.: Doesn't that come down again to an argument that this is a term with special meaning in the railroad industry (Inaudible)
Norman M. Spindelman: No, I don't think so because if you want to distinguish between a company union, the word “company union” is not limited to the Railway Labor field. It has a generally accepted meaning throughout every industry.
Speaker: What about the language of the agreement itself, the union agreement? Does that give any indication of what is an isolate?
Norman M. Spindelman: No. It makes no further definition than the statutes does.
Speaker: (Inaudible) to that young Section 1 (c) --
Norman M. Spindelman: Is that --
Speaker: Employees come to the rules and working conditions organized in accordance with the Railway Labor Act.
Norman M. Spindelman: That phrase is also used in the statute. That is one of the other requirements which is necessary besides “national in scope” but that requirement is not in dispute in this case. UROC has participated in I believe approximately 28 elections to this point. And each of those elections, the National Mediation Board has certified that it is a union organized in accordance with the Act. So therefore, that question is not an issue in this particular case. The Pennsylvania concedes that in its brief.
Speaker: And it's -- so it comes separate to the phrase '“national in scope”?'
Norman M. Spindelman: That is correct.
Felix Frankfurter: I don't like to get the (Inaudible) in this discussion. Suppose you're right that that is the phrase, not a term of art but something that the man -- if you ask a man in the street what he thinks about it and hypothesize as an ordinary man's meaning of “national in scope”, “national in scope”, what conclusion do you draw from that?
Norman M. Spindelman: The fact that it is not essential as the petitioner's contend that some railroad board made this determination.
Felix Frankfurter: Well, I should think you rely on the Highland case to that.
Norman M. Spindelman: Definitely.
Felix Frankfurter: Definitely. Now do you think the Highland case does determine this question?
Norman M. Spindelman: It determines a related question.
Felix Frankfurter: Determines a related question but I should think that a provision in a statute which applies to labor industrial railway generally as does the National Labor Relations Board and indeed carves out industrial relations in the word -- in the railroad industry doesn't necessarily or doesn't even persuasive and leave me to say that fully accepting as I have no trouble now that the fight is over, fully accepting the Court's decision that that is a matter which is not determined by the expert (Inaudible) upon the National Labor Relations Board. I think you have to go a long way to say that that therefore in a statute, the phrase “national in scope”, a statute which as we all know was -- was drafted, it was a consensual means of legislation on which Congress put its rather staff at the party degree but which in any event is restricted to a particular industry that dealing with a regime for that particular industry, you ask the man in the street what the term mean.
Norman M. Spindelman: Mr. Justice Frankfurter, I think the case applies also on the basis of your opinion in that case, you said in that case --
Felix Frankfurter: But my opinion was the dissent --
Norman M. Spindelman: Agreed.
Felix Frankfurter: -- that this notion, the defense in the Court opinion are all the same just grab a phrase from the opinion and throw that to Court is something that I shall resist as long as I sit here.
Norman M. Spindelman: But I still think the fact that the Secretary of Labor who was the Administrative Official entrusted with the responsibility of administering this Act that his definition of the phrase and that he's saying that the phrase is using this generally accepted sense has bearing upon this case.
Felix Frankfurter: Well, what kind of bearing?
Norman M. Spindelman: The fact that -- and this Court --
Felix Frankfurter: (Voice Overlap) -- if we agree, as we all agree that the man in the street, you can't bring in the man in the street, the existent, the figment of the construed then rely on these other people who aren't a figment of the imagination but real people. But that makes you say that you take the specialized definition and saying it comes with a generalized purpose, is that it?
Norman M. Spindelman: Well, the Secretary of Labor has said it's the generally accepted meaning that applies.
Felix Frankfurter: Well, I understand that. I can understand that but I cannot -- I'm talking about (Inaudible)
Norman M. Spindelman: I see.
Felix Frankfurter: And remember the Highland case whether -- whether you should accept that. I mean, when you appeal with (Inaudible) which is restricted to a technical group of people, the group of people who have confined activity who got an awful job and of their own and left presupposition. That's what they mean by specialized administration. That if it's directed to the a specialized factor in that industry, then you'll say, "Well, I (Inaudible) the Highland case.” Now the District Court, there, this Court held and I accepted that -- I know -- I don't need to withhold anything or be hostile to it or to inhibit it. I can understand that situation.I think I'd agree with that. But that's the decision of the Court. My question is, my difficulty is that this is a different situation. If you don't apply the consideration rather than to labor generally to the construction of the statute of labor specially.
Norman M. Spindelman: Generally, we agree that this specialized legislation but not on this particular point --
Felix Frankfurter: All right.
Norman M. Spindelman: -- according to what the Secretary of Labor has said. Now, it is true that the present posture of this case, court must make a determination of “national in scope” status under the lower court's opinion. Now while it is conceivable that diverse opinions maybe reached, the courts will have this Secretary of Labor's definition as a certain guide. Now spurious litigations would therefore be discouraged by small unions. And on the other hand, the qualified organizations would not arbitrarily start non-compliance proceedings against the members of the competing union without carefully examining its status. And finally, in addition while under the imposing -- opposing construction there is no meaning. The definition that they are asking for is in reality not a definition at all. They are saying it's a definition to be made by some three men board in some future proceeding which has never arisen since 1934 which may arise at some time in the future. In addition, we say that this ruling would give full meaning to all of the language used in the end. Now under the opposite construction, this is what we have. Application must be made to somebody to have a dispute certified. Now assuming that somebody does certified this dispute, all of this takes time. They can set it for an indefinite date in the future as they have done here then they assume that a meaning is held and nothing is done. Again, more delay, more delay, delay in this case amounting to control. Finally, under this construction, under the opposite construction, how can a new union grow to the size where at least has the possibility of making a successful application to this three men board when one of the supposed chief advantages of exclusive determinations under 3, First (f), in other words getting a seat on the board is that an employee will not jeopardize his job by belonging to an unqualified organization where the employee is supposed to come from. If everybody is waiting for you to be qualified, where do you get your members? Now, finally --
Speaker: Can an -- can an employee have duplicate membership?
Norman M. Spindelman: Yes. He could double head. But economically in light of the delay that is possible here, that's a very --
Speaker: What -- what kind of an expense is it?
Norman M. Spindelman: To double head? The -- I believe the average membership is now probably about $8 a month. He can double head in the UROC for probably an additional $2.50 a month. But mind you, there is no limit to how long this will last because we don't know how long it's going to take for a three-man board to be convened. This could go on indefinitely. So, what you're doing is you're asking the employee to double head for an indefinitely length of time with no assurance of success.
Speaker: Well, do -- do we have to decide here what -- what is a national union?
Norman M. Spindelman: No.
Speaker: “National in scope”?
Norman M. Spindelman: No. The only reason that this -- this question is before the Court at this point is the contentions made by the opposition. We rest simply on the fact that there is judicial review required because of the absence of the fair play requirements which are essential in all hearings which Mr. Fix will discuss. We rest simply on that point.
Speaker: And you -- and you say that is not enough for you to go on or -- for your union to follow that your individual (Voice Overlap) --
Norman M. Spindelman: My individual thought, yes, through this procedure. Now finally, this procedure which they suggest would of course be no solution for Rychlik in this particular case because Rychlik, even if the three-man board will hold tomorrow that UROC is otherwise properly qualified to participate in the selection of Adjustment Board members, even if they were to hold this tomorrow, they wouldn't affect Rychlik's position in the least iota. He would still be discharged, is determinative of date, is the date on which he was cited. So in other words if UROC would be held, be properly qualified to participate tomorrow, that wouldn't help Rychlik any back at the time when he was fired. So therefore, as far as the individual or respondent in this case, it certainly no adequate remedy for him. It wouldn't even help him if he want it.
Felix Frankfurter: How much light have we got? How much -- I looked at your briefs, how much light to be shared on the -- not legal purpose but the actual practicality by which secession membership becomes a new union. The whole history of schismatic (Inaudible) in trade union movement, a good deal of a break away from an established union and some (Inaudible) gradually some of the new union from establishing itself, the Court could get some hearings --
Norman M. Spindelman: Right.
Felix Frankfurter: -- rather because the law comes in and helps you?
Norman M. Spindelman: Right. But we --
Felix Frankfurter: (Inaudible)
Norman M. Spindelman: That's very true but we suffer a disadvantage. I shouldn't say we, I should say the new union suffers a disadvantage in this field. It isn't true in any other field for in this field, suppose for example that the union -- that the new union holds the contract. They won it by several votes or one vote. When they hold a contract, all of the people who voted against it and who intended to stay with the qualified organization, they can belong to the qualified organization. They don't have to pay any dues to this new union whatsoever. Now on the next vote suppose that the new union loses by one vote, all of its members must immediately double head in the other organization to keep their jobs. Now, that's not true in any other field of law that I know of at least besides the operating end of the Railway Labor field.
Felix Frankfurter: Suppose a -- is it outside of the scope of Congress to handicap secession movements as much as possible?
Norman M. Spindelman: No. It does not --
Felix Frankfurter: It is undoubtedly a power of Congress, entering dangerous ceremony to say the matter of policy. We want to stabilize the industry and (Inaudible) the people are in or to stay in unless there is a real internal revolution. Does that have to be in the way of Congress?
Norman M. Spindelman: No. I said there is --
Speaker: (Voice Overlap) is that the Railroad's words?
Norman M. Spindelman: No. I said there's nothing that -- that perhaps could stop Congress from doing so --
Felix Frankfurter: Then the question --
Norman M. Spindelman: -- on a theoretical question. But further, I point out the fact that Congress has specifically indicated its intent not to do so by the language that it used in the end. It provided for new organizations by the very provisions that we're discussing here --
Felix Frankfurter: Yes.
Norman M. Spindelman: -- Section 3, First (f).
Felix Frankfurter: (Voice Overlap) -- yes, but the whole question is who is -- whether a court should settle these wrangles and whether they should work on it and be worked out so they're paying full in arduous internal fight of the union?
Norman M. Spindelman: But what we're saying here is if there is not judicial review at some point in this procedure. You have complete control on the other side, you'll never have a new organization.
Felix Frankfurter: How could that be anywhere (Inaudible) divisional review and to still have it. It's all been exceptionally specific?
Norman M. Spindelman: No. And either judicial --
Felix Frankfurter: And the whole -- the whole tendency of this Court, in my mind correct (Inaudible) to get the nature of the industries, people in (Inaudible) out as much as possible?
Norman M. Spindelman: And I agree with that.
Felix Frankfurter: And it's very, very difficult to get in the Court.
Norman M. Spindelman: I agree with that but I --
Felix Frankfurter: And then there are only demonstrated abuse of power by those who are going to be speaking, trustees of other people there.
Norman M. Spindelman: I think you've exactly described this case.
Felix Frankfurter: Well --
William J. Brennan, Jr.: Well what -- would you be better off if you have to prove that your eligibility as a union of “national in scope” in Court would contribute to the Secretary?
Norman M. Spindelman: That's assuming that we ever could get and that's' assuming that the union we're talking about that the union could ever get people of the Secretary of Labor.
William J. Brennan, Jr.: Yes. That's the union alone?
Norman M. Spindelman: It's a long involved procedure as far as the union is concern. In this case, there is a determination by the System Board which we alleged was bias which we feel there must be a judicial review for it. I think it would be easier to prove it now while the question of bias is there. That's remedy one -- one question at a time.
Speaker: It obviously would be easier to you in this one case but as the policy is the law as to whether it's to follow the -- what is it -- first --
Norman M. Spindelman: 3, First (f).
Speaker: Well, that's assuming again and 3 First (f) is the only way I which you can be “national in scope” which we completely deny in which the -- I think the Act completely denies.
Speaker: No. I'm -- I'm looking at it from a standpoint of what would be the normal desire and intent of Congress of what would be the purpose going forward and you have no legislative history because there wasn't much legislative history on this whole light?
Norman M. Spindelman: That's very true. But I -- I think Congress has certainly shown an intent not to incorporate these technical provisions as far as the employees' rights are guaranteed. We're concerned here with employees rights not with the union right to qualify for other purposes which happens to be in the Act on coincidental basis.
Felix Frankfurter: Mr. Spindelman, I think (Inaudible) but I hope you leave your colleague enough time to deal with the question I (Inaudible).
Norman M. Spindelman: I was just going to leave.
Felix Frankfurter: So that's for me crucial in this case.
Norman M. Spindelman: Yes sir. Thank you.
Earl Warren: Mr. Fix.
Meyer Fix: Mr. Chief Justice, may it please the Court. As I get more or less a preface in my remark that one little comment, Mr. Justice Reed, if you look at page 26 of the Pennsylvania brief, there's a footnote number four that conceives as Mr. Spindelman alluded to it that there is no question --
Speaker: (Inaudible)
Meyer Fix: Page 26 of the --
Speaker: I have it.
Speaker: -- Pennsylvania brief, footnote 4. No question was raised at any point in the record and so forth concerning the organization of United Railroad Operating Crafts as being a labor union organized in accordance of the Railway Labor Act. The issue before the System Board was whether the United Railroad Operating Crafts was a “national in scope.” That I think is the answer. If I may go to the complaint in the record it the Court please, paragraph 11 which is on Page 6 as an allegation, defendant labor organization and the individual defendants named above have ended into an unlawful and illegal combination and conspiracy among themselves and other -- and others acting in concert them for the following purposes to compel that the defendant company to discharge the plaintiff and his fellow employees in violation of their rights under the Railway Labor Act. And then on page 19 -- on paragraph 19 (g) on page 8 (g), the whole substance of the agreement makes the employees' own bargaining representative, the accuser, the judge, and the jury in respect to the employees' right to work all of which is on direct conflict to settled principles of American jury.
Felix Frankfurter: Was that an allegation that the nature -- the nature of the structure of this arrangement makes it so.
Meyer Fix: That is true.
Felix Frankfurter: Not that it's inherent in the situation and not directed to this particular situation. Is that a fair statement?
Meyer Fix: That is a fair statement about this certain point Mr. Justice Frankfurter. We have two problems here. Does the contract itself have as the Steele case says, does the contract itself defend these men from having a fair right to work. Or assuming the contract is fair, do the members who sit on the System Board per se as Judge Hand said make the decision subject of bias or subject to review because of the fact we have no place else to go but first to the System Board with a biased board, biased member and then we all too because the context says final and binding as to that.
Felix Frankfurter: Bias because he represents the --
Meyer Fix: The --
Felix Frankfurter: -- grueling competitive union?
Meyer Fix: Very true, very true. Now -- so the question primarily is, the court please, do we state a cause of action that is why we are here? The lower court, the District Court that is said we did not, the Court of Appeals with Judge Hand, unanimous opinion said we did and now we're here. We submit, if the Court please, that there is a cause of action mentioned in the complaint and we have the right to prove the allegations set forth in our complaint. This is only on a motion to dismiss the complaint because Judge (Inaudible), the District Court said that as a matter of law, our complaint did not state a cause of action for the reason that the men who sat on the System Board are not proven to be bias. Give us a chance to prove it and that's why we're here in Court now. We --
Felix Frankfurter: But what you're -- this is where my trouble comes.
Meyer Fix: My trouble too.
Felix Frankfurter: On your allegation, can you ask anything to what you've answered a minute ago the situation makes them inescapably biased? What -- what evidence -- what -- what do you want to prove? The documents which nobody denied to make up on the board which nobody denies? The representation which nobody denies? What do you want to prove at the trial?
Meyer Fix: At the trial we had proved not only the fact that they -- these two men represented the competing union but also deliberately they wrote letters to the effect. I have a letter here but it's not in the record. They wrote letters to the effect, I'm going to see to it that this man is kept out of work because he's a member of UROC.
Felix Frankfurter: Mr. Fix, that isn't your allegation.
Meyer Fix: Well, we say discrimination and conspiracy, Your Honor. In paragraph 11, page 6, the --
Felix Frankfurter: Well yes but conspiracy to keep them all. Not --
Meyer Fix: To compel the defendant something that is charged, Mr. Frankfurter.
Felix Frankfurter: (Voice Overlap) -- charge them, yeah.
Meyer Fix: That's right.
Felix Frankfurter: Well, if -- if they may rule as judges, if they may rule as judges that they should be discharged, then you have the right to compel it and you'll see them and a right to say they should be discharged because in UROC, either biased.
Meyer Fix: Well, that comes back in paragraph (g) in paragraph 19, Your Honor.
Felix Frankfurter: As to that I suggest that when it comes a time on that allegation, all you would do is -- there's not enough proof to be put in beyond the facts which are not in dispute of which judicial notice is in place?
Meyer Fix: Well, let me say this Mr. Justice Frankfurter. As our complaint gives notice to the railroad and to the defendants that we have a cause of action against them. We put them on notice of the fact that we have grievances against this setup that has been created not only by the contract. And having -- and under the liberality if you want to put it that way of the rules of practices we have now, I believe we can put that in and have it in both ways not only on the identity of the -- of these men but also on what they have actually done.
Felix Frankfurter: (Inaudible) to what a complaint charges or those that are indicated but there's some limits to that, aren't they?
Meyer Fix: Well, if you got a --
Felix Frankfurter: All you've said up -- what you said now is what the case is to me, maybe that's a setup as you spoke of a minute ago, a setup inherently determined biased.
Meyer Fix: That's right.
Felix Frankfurter: Well that, I don't see what proof -- but what goes to prove that except the setup that is (Voice Overlap) --
Meyer Fix: Well, let's say under the -- perhaps it's -- it's corroborative truths of bias there because of these men should say we are trying to be as impartial as possible and we still decide on the evidences presented in an organization called UROC of which this man Rychlik is a member is so as not “national in scope” then we have a right to show active biases against presumed bias.
Felix Frankfurter: What you announced -- what you announced departs from the basis of Judge Hand's opinion (Inaudible)
Meyer Fix: That's right -- that's right -- that's --
Felix Frankfurter: I'm not saying that the issue to be observed. I'm not saying you shouldn't. What I'm trying to get at -- what I'm saying -- suggesting is that the basis of his decision is different from what you are now putting before (Voice Overlap) --
Meyer Fix: I agree with you.
Speaker: All right.
Meyer Fix: Now, the railroad and the BRT say that there should not be judicial review simply because the -- you cannot assume that these men are biased. Well I've already have covered that if your Honor please and I think that we can go on to the next point. As far as bias is concerned in my brief on pages -- on page 10, in the footnote, we have set forth various situations showing where these men sitting in judgment in a situation or in a factual problem in which they are vitally interested in all these different situations, the courts have held, starting with the Tumey against Ohio case in 273 U.S.the Courts have held that such a situation prevents these men from sitting in judgment. And on Tumey case as Your Honors know, a judge was interested in the fine that he was going to receive if he found certain people guilty of committing certain traffic violations and the Court held that that is not good as a matter of law. And so similarly all the way down to the Murchison case recently in 349 U.S, the Court held that in a case of a one-man grand jury, the judge who cited this man for contempt cannot sit ultimately in the decision of whether he was actually in contempt or not because the Court said that fairness requires an -- an absence of actual bias in the trial of cases and our system of law has always endeavored to prevent the probability of unfairness and that's what we have here that probability of unfairness because these men and they are union men. You don't have men in the judicial capacity. They are union men, brotherhood men who are saying, “I'm going to see that you're going to lose your job because you belong to another organization and that way, you can't get any place at all.” And so therefore, we feel that the argument that they make doesn't stand up at all by the very effect which is the established law here in the Tumey case and so forth. Now --
Speaker: Is there -- may I ask you a question? Is there any procedure in the Railway Labor Act for setting up an adjustment board composed otherwise in this board was composed?
Meyer Fix: No, there isn't, unless (Voice Overlap) --
Speaker: So that in order to obviate this conflict of interest that you're arguing, you have to set up some kind of a board for which the Act decides no machinery.
Meyer Fix: That is true unless they do it voluntarily as between --
Speaker: Yes.
Meyer Fix: -- the bargaining agent and the railroad itself. And that is what I think Judge Hand said that they let -- leave it up to them but the system as it is now is defective for the reason that you've just indicated. Now I don't think -- let me say this. The judicial review which is what they're talking about, they say judicial review will be inevitable and all of these men who were about to lose their jobs will run to Court whenever they feel that the -- that the system as setup isn't fair to them or easily don't get the right answers. And to answer Mr. Justice Harlan, the -- I say this that the -- it isn't affect the case that these men will be running to Court every time they are being fired rather is a case, the system as it setup is such that they have no choice but to go Court. But then again, how many competing unions will there be in the lifetime of these various organizations? Frankly, this UROC Organization got started about four or five years ago and has been having relatively rough time for the simple reason that men have been fired whenever the powers that be in the brotherhoods have found out that they belong to another organization and at the same time have dropped out, out of the BRT by not saying their dues unless the only situation. And so therefore we feel as was said in the Edwards case which I -- which we have quoted on page 11 that in that case, judicial review was possible and therefore the judicial review is possible. Not so much because of the -- to prove bias as it is actually because of various setup order system that we have. Now finally, if the Court please, the situation comes down to this. The -- we have a question of not so much economics but broad union backgrounds. As was indicated yesterday, I believe Mr. Kaiser said so these men are entrenched and it should be no -- no more new unions that come to the Act as far as Section 3, First (f) is concerned, contemplates the formation of new unions because it says “Any new union -- any union organized in the future.” We feel that whether or not the BRT or any other labor organization individual industry conforms to any particular system to recognize the rights of the minority, that's up to them. But we feel, if the Court please, that whatever system there is, if there's to be a new union recognized of these men who are members of the BRT field, they are dissatisfied and they form not in one little localized area but throughout the country another organization. And in this case, if Your Honors please, we have a basic point and that is an industry union on the railroad as against the craft union within the railroad. That is fundamentally I think what we're going to have here as far as not to call it a revolution but to call it a switch. Then we have the question they're doing everything possible so therefore they're firing these men whenever they dropout. Sure as you say --
William J. Brennan, Jr.: Suppose your Act were able to command the support of a large majority of a given craft, what's the procedure by which it may become the recognized bargaining agent to that effect.
Meyer Fix: Simply by having a road taken on that particular railroad.
William J. Brennan, Jr.: And that has nothing to do --
Meyer Fix: With the “national in scope”
William J. Brennan, Jr.: -- with having “national in scope.”
Meyer Fix: Yes. Because if -- assuming Mr. Justice Brennan you have a railroad within a particular craft, say a thousand men and the UROC men get 501 votes in their favor, they are the bargaining agent for the entire 1000 men. And if, as Mr. Spindelman indicated before, they should lose the next election and they got a double head so (Voice Overlap) --
William J. Brennan, Jr.: (Voice Overlap) what -- what I'm interested in is if that should come about, I gather then that UROC would have a contract --
Meyer Fix: Right.
William J. Brennan, Jr.: -- would apply, would it --
Meyer Fix: Right. And they have done so.
William J. Brennan, Jr.: Now -- but in terms of representation on the System Adjustment Board, it would not be eligible notwithstanding it as recognized and had a contract with the road --
Meyer Fix: Yes.
William J. Brennan, Jr.: -- as eligible to be an elector on that (Voice Overlap) --
Meyer Fix: That is true. But the Act as Mr. Boyd's letter at -- appendix to the government brief indicates the government prefers system board as against reference of these matters to the entire adjusting boards. And these system boards can be set up on each railroad as between union and the railroad.
William J. Brennan, Jr.: But this -- in that circumstance, then I gather, any grievance that had to go to a board would have to go to the National Board, is that it?
Meyer Fix: No. Any grievances then could be taken care of. But then the framework setup by his own grievance committee of the system board setup on the railroad itself --
William J. Brennan, Jr.: Well --
Meyer Fix: -- as between.
William J. Brennan, Jr.: But on which system board it would have no representation because it would not have qualified as a “national is scope”?
Meyer Fix: Well, you got to distinguish between the adjustment board and the system board. The system board is only on the railroad. The adjustment board is a national organization, 18 men.
William J. Brennan, Jr.: Yes. But its -- would UROC in that circumstance be entitled representation on the system board?
Meyer Fix: Not -- on the system board, yes.
William J. Brennan, Jr.: It --
Meyer Fix: -- to represent the men.
William J. Brennan, Jr.: Even though not “national in scope”.
Meyer Fix: Right, right, right. I believe my -- I see both light, sir. I believe my time is up.
Earl Warren: (Inaudible)
Meyer Fix: Thank you very much.
Earl Warren: Mr. Kaiser.
Henry Kaiser: Please the Court. I'd like to devote what free time I have first to disabuse you of any misimpression that may have been left from remarks just made. The appendix to the brief we are told was put in to show how complete the control is of those unions already qualified over the situation on how they can exploit that monopoly by preventing new unions achieving the same status. This was never suggested below. It's not part of the proof, not part of their argument below. It's of no way involved in Judge Hand's opinion. We have it for the first time in appendix to the brief. And what does that appendix show? I read now from page 26 a decision of the Secretary of Labor whose functions are not the complete one suggested here he performs an intermediary function. If and when the qualifying unions do not accept a new union's claim to be “national in scope,” then the new union has immediate access to the Secretary of Labor who makes a prima facie finding sufficient to send that on to a three men board which must, under the statute make its determination within 30 days. Now what does the Secretary of Labor said about the need of the qualifying unions to certify, to certify a dispute? I read now from page 26 --
Speaker: First, state your point?
Henry Kaiser: Of the appendix -- respondent's appendix to their brief. In the determination of the claim of the Brotherhood etcetera, the Secretary of Labor considered a situation similar to this and expressed the opinion in which I concur that the word dispute as used in the Act was not to be so narrowly construed as to make it possible for the participating agencies effectively to prevent more organization from participating merely by refraining from any action on application for admissions. Now what actually happened in this case, if Your Honors please, it was not until May of 1955 -- May of 1955 that any approach was made to the qualifying unions saying, “We believe we are national in scope and are entitled to that status.” We've also heard a statement here that can only be describe as fabulously incredible. The statement that new unions under this field have a disability nowhere else present. The obvious truth is that because of the purposes of Subsection (c) granting this exemption from the requirement to belong to a union shop gives to new unions in this field a latitude no where enjoyed throughout the country or throughout our trade union history. All a new union need do and it's only limited to the operating Brotherhood is to go through this easy three First (f) procedure. It may not even require an ultimate determination by a board. It can and has been achieved by a simple request of the qualified union. But all they have to do is be “national in scope” and they can come to employees under a Union Shop Agreement and say to those employees, “You need not even pay dues to the contracting union, pay it to us and your job is protected.” Now that's unheard of in Trade Union history. They enjoy, I repeat, a right to compete nowhere else existed. Now finally if I may because I think this is so important, I should like to come to grips with some of the questions put to me yesterday. We must bear in mind that Judge Hand made two important decisions that a potential of infinite mischief. One was that by the very structure of these system boards, there is a legally implied bias that renders inconclusive and in subject to review any decision that that board would make where the position of the union is in any way in conflict with one of those that the union represents. Now that was the point to which Mr. Clattenburg addressed his remarks. That would mean that many instances are no way related to Union Shop. Paid claims, seniority, and whatnot would be resolved ultimately in the courts. And that we say clearly is completely in conflict with the long lines -- long line of decisions of this Court and with the framework and design of the statute.
Felix Frankfurter: Except for the question raised by Justice Brennan where the minority view relates to the very structure, relates to the being -- to the being of the union, you've got a different minority represent interest and where a member as a minority of -- just because of color, or of claim, many member of a union makes the claim which is destructive for the well -- to the welfare --
Henry Kaiser: That's right.
Felix Frankfurter: -- for the whole union. And therefore his representatives can say, “What you're claiming for yourself is hostile to our interest and (Inaudible) I just want to say that -- that qualification.
Henry Kaiser: Yes.
Speaker: Now what do you (Inaudible) to that policy which the Chief Justice --
Speaker: (Inaudible)
Speaker: What do you say to that policy?
Henry Kaiser: I'm not sure I -- I understood the full --
Felix Frankfurter: (Inaudible)
Henry Kaiser: -- implications of your remark.
Felix Frankfurter: That -- that -- the bargaining agents, in this view, the Brotherhood --
Henry Kaiser: Yes, sir.
Felix Frankfurter: -- constituted as it is, the members being delegates of the -- that's not an unfair description of the union. They may have to seek in judgment in a controversy that involves a conflict between the individual's interests, the individual member's interest, and the organization as an organization.
Henry Kaiser: That's right.
Felix Frankfurter: Now, the suggestion is, that when you hear, the -- isn't the -- once you oust the union from the right to speak for them, you got a different situation. There is hostility not as to the individual but as to the whole capacity of the delegate who is speaking.
Henry Kaiser: Well, all I can say to that --
Felix Frankfurter: (Inaudible)
Henry Kaiser: All I can say to that Mr. Justice Brennan -- Mr. Justice Frankfurter is that if that be so and we categorically deny it, if that be so, and then the whole scheme of the statute is destroyed. Now, degrees of hostility are -- are very subtle evasive psychiatric phenomenon.
William J. Brennan, Jr.: (Voice Overlap) -- might we properly add to, to what Mr. Justice Frankfurter suggested the personal interest of the individual system board member that if his union is ousted, he maybe ousted from a union position which accounts for his being a member of the system board.
Henry Kaiser: Well --
William J. Brennan, Jr.: And may lose for that reason.
Henry Kaiser: That always maybe so Mr. Justice Brennan in any situation or maybe personal hostility or personal interest --
William J. Brennan, Jr.: I rather you -- rather an interest than hostility.
Henry Kaiser: On the part of the judge that would walk his judicious decisions. And I say upon a demonstration of that degree of hostility effecting his judgment upon an allegation and proof of that. We agree in our briefs and elsewhere that there ought to be at least that degree of scrutiny in the reviewing -- in a reviewing court. But I must if I may get to the next point which I think is critical here. I want to try to have you understand that under our position which is eminently fed to the employee, to the contracting union, to the carrier and to the ultimate, the outside union, the second part of his decision in no way relates to bias. The second part of his decision makes sense in terms of his premise, his premise is -- his premise is that subsection (c) gave to the individual employee a right himself to prove the qualifications of the ultimate union after he has joined the ultimate union. Now what does that mean in terms of the individual employee? Are we to assign to Congress an intention to say to railroad employees, “Join this union. We let you do this.” What we -- it's an awful gamble if you're wrong subsequently and it makes no difference, if the Court please, whether that subsequent wrong is determined by a court, by a system board or by the 3 (f) board. That employee has the burden imposed upon him of taking a frightful gamble and then the further burden of proving facts or proving a concept that is quite nebulous with facts that he doesn't posses. The employee doesn't know the extent of organization, the number of contracts the union has, what his purposes are, what every might be subsumed within this elastic evasive concept. It imposes on this employee an intolerable burden. Moreover, it invites conflict between the carrier and the union. The whole thrust of the Act is to stay away from all boards. Let's negotiate our differences. The Act says, “Sit down and work it out by conference.” Well, you can't work it out because nobody has determined as yet whether this union is “national in scope.” And we say that -- what Congress said and it's totally consistent with statutory language. And let me -- very briefly to the juries' use of the definite article in subsection (c), it says as to operating employees, the requirement of union membership shall not impose somewhat apply to any employee who holds or acquires membership in any one of the labor organizations organized -- “national in scope” and organized, etcetera. Now the (Inaudible) is very clumsy if it doesn't mean anything. It could have said in any labor organization organized “national in scope” and organized in accordance with the provision of the Act. They said the -- they used a definite article to serve its grammatical function of identifying known phenomenon, unions that are already declared “national in scope.” And it makes no sense in any other way. And if this Court abstains from ruling on this critical point, either way, then the confusion that has been around us since 1951 will continue and I say it's unfair to the employee and unfair to the outside union and unfair to the carriers and unfair to the contracting unions, and hence -- and hence, unfair to the public who are the real beneficiaries of this statute. Thank you very much.